OítTorr, J.
On the petition of the respondent, the appellant was cited to appear before the county court and account for certain money of the respondent in his hands as his guardian during his minority, and the county court adjudged and ordered that he pay to the appellant, then of age, or his attorney, the sum so found to be in his hands as such guardian. From such judgment the said appellant appealed to the circuit court. The respondent moved to dismiss said appeal on the sole ground that the appellant had not given with said appeal an undertaking or bond, usually required on appeals from the county court, and the circuit court sustained said motion on that ground alone, and dismissed said appeal. From that order this appeal was taken, and the same ground is urged for sustaining said order.
This case is closely analogous to the recent case decided by this court of Stinson v. Leary, 69 Wis. 269. In that case, as in this, the ward had become of age when the petition was filed, and the order was to pay over to the ward the sum of $446.91, when the guardian’s bond was less than that amount, to wit, the sum of $300. In this case the bond was only $200, and the amount ordered to be *251paid was $1,827.19, and costs, so that the disparity is much greater. The opinion in that case was filed in September, and the order of the circuit court in this case was made in February last. This court held in that case that the appellant was not required to give any undertaking or bond upon an appeal, under sec. 4032, E. S. That decision is con elusive of this case, and the circuit court therefeire erred in dismissing the appeal on that ground. That section is general, and embraces all appeals taken by a guardian, and makes no such exception as that made by the learned judge of the circuit court in giving his reasons for the order, or any other.
By the Court. — The order of the circuit court is reversed, and the cause is remanded for further proceedings according to law.